911 F.2d 723Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Henry William LEWIS, Plaintiff-Appellant,v.Scott HASS, Defendant-Appellee.
No. 90-7043.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1990.Decided July 27, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Chief District Judge.  (C/A No. 89-1281-A)
Henry William Lewis, appellant pro se.
Mary Sue Terry, Attorney General, Richmond, Va., for appellee.
Unpublished opinions are not binding precedent in this circuit.  See I.O.P. 36.5 and 36.6.
E.D.Va.
AFFIRMED.
Before K.K. HALL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Henry William Lewis appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Lewis v. Hass, C/A No. 89-1281-A (E.D.Va. Mar. 13, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.